Title: To George Washington from William Moore, 7 December 1781
From: Moore, William,Ewing, John
To: Washington, George


                        

                            SirUniversity of Pennsylvania December the 7th 1781.
                        
                        The Trustees and Faculty of the University of Pennsylvania, deeply impressed with a sense of the many
                            important services you have rendered to America, happy in the protection which this seminary of learning, in common with
                            others, has obtained by your exertions, and elated with the pleasing prospect of the progress of science and the
                            establishment of peace and Independence, beg leave to testify their participation of the general joy that is felt by all
                            the friends of their country, on the capture of Lord Cornwallis and his army. Penetrated with the most lively sentiments
                            of gratitude to Heaven for the preservation of your important life, they feel an additional pleasure in the reflection,
                            that it has pleased the Most High, who superintends and directs the Counsels of States and Princes, to accomplish this
                            glorious event under the immediate auspices of Your Excellency, in conjunction with the United Counsels and forces of
                            America & France; an event which must tend to humble the pride of Britain, while it cements the union and
                            strengthens the affection of the confederate nations, and encircles with unfading glory the head of that Magnanimous
                            Prince, to whom we are so much indebted, and which will transmit to posterity with honor, the names of his intrepid
                            officers, particularly the Counts De Grasse and Rochambeau, who with distinguished wisdom alacrity, zeal and abilities,
                            have seconded the Wishes of their sovereign by uniting their exertions in the execution of Your Excellencys well concerted
                            and judicious plan.
                         By order, and in behalf of the Board of Trustees
                        
                            Wm Moore President
                        
                        
                            In behalf of the Faculty
                        
                        
                            John Ewing Provost

                        
                    